Citation Nr: 1438216	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-02 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 2008.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island.

The Veteran filed a Notice of Disagreement with respect to the issues of service connection for a left knee disability and a bilateral shoulder disability.  In an April 2012 rating decision, the RO granted service connection for a bilateral shoulder disability.  Since the grant of service connection benefits constituted a full grant of the benefit sought on appeal with regard to that issue, it is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The sole remaining issue on appeal from the September 2009 rating decision is the issue of entitlement to service connection for a left knee disability, as reflected on the title page.

In February 2013, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record (Virtual VA).

The Veteran has submitted pertinent evidence relating to his claim subsequent to certification of the instant appeal to the Board.  However, the Veteran has waived his right to have this evidence initially considered by the agency of original jurisdiction (AOJ).  See July 2014 Waiver of AOJ jurisdiction.  Thus, it is properly before the Board to consider in the first instance.


FINDINGS OF FACT

1. Chronic left knee disability did not have its clinical onset in service and is not otherwise related to active duty. 

2. A chronic left knee disability resulting from an undiagnosed illness or a chronic multisymptom illness was not manifested during service and is not currently manifested to a compensable degree.  


CONCLUSION OF LAW

A left knee disability, to include a disability due to undiagnosed illness, was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through a notice letter dated March 2009, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file. All post-service treatment records and reports identified by the Veteran have also been obtained. The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  The Veteran was provided with a VA examination in April 2009.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds this examination is adequate for deciding the issue on appeal, as it involved a review of the Veteran's pertinent medical history, a clinical evaluation of the Veteran, a review of relevant symptomatology related to the given disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition to the general rules detailed above, service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2-5). 

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b). 

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Board has considered whether service connection on a direct basis is warranted.  However, the Veteran has not been diagnosed with any left knee disability.  Indeed, upon VA examination, the examiner explained that the Veteran has no significant degenerative changes and minimal spurring at the tibial spines.  There was no fracture, effusion or significant bony abnormalities.  The examiner explained that the Veteran has a history of left knee injury which resolved without sequelae.  Further, a March 2013 treatment note explains that the Veteran experiences ongoing left knee pain.  However, no diagnosis with respect to the Veteran's left knee is made.  See March 2013 Treatment Record of Dr. N.D.  Indeed, at the Veteran's hearing before the undersigned, the Veteran did not testify that he has ever been diagnosed with a left knee disability.  See Board Hearing Transcript.

While the Veteran's service treatment records (STRs) reflect treatment for left knee pain in service, see June 1987 Treatment Record, that alone is not sufficient for the award of service connection on a direct basis.  Instead, because there is no evidence of a current left knee disability, service connection on a direct basis is not warranted.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (to the effect that the existence of a current disability is the cornerstone of a claim for VA disability compensation); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Turning to service connection on a presumptive basis, the Board initially notes that the Veteran is a Persian Gulf Veteran, as described by 38 C.F.R. § 3.317.  The Veteran's DD Form 214, Certificate Of Release Or Discharge From Active Duty (DD 214), shows that he served on active military duty in support of Operation Desert Shield/Desert Storm. As a result of this service, he received the Southwest Asia Service Medal as well as the Kuwait Liberation Medal (Saudi Arabia and Kuwait).  He is, therefore, a "Persian Gulf Veteran" by regulation (i.e., had active military service in the Southwest Asia theater of operations during the Gulf War). 38 C.F.R. § 3.317.

Further, as discussed above, the Veteran experiences left knee pain without carrying a diagnosis for a left knee disability.  However, other than pain and tenderness, the Veteran does not exhibit any symptoms of a left knee disability.  There is no showing of disability manifested to a compensable degree.  Moreover, the acute left knee symptoms exhibited in service were not related to service in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  STRs show that the Veteran incurred a left knee injury in Germany injuring his knee while playing football.  See June 1, 1987 Service Treatment Record.  The Veteran has confirmed that his left knee injury was incurred in Germany in June 1987.  See February 2009 Claim for Service Connection and Board Hearing Transcript at pg. 1.  The Board finds that the Veteran does not have an undiagnosed left knee disability related to service in the Southwest Asia Theater of operations during the Persian Gulf War.  

Absent a finding of disability to a compensable degree related to service in the Southwest Asia Theater of operations during the Persian Gulf War, a basis for granting service connection is not established.  As a preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not help, and the Veteran's claim for service connection for a left knee disability is denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a left knee disability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


